Judgment entered June 6, 1969, herein appealed from, unanimously reversed on the law, with $50 costs and disbursements to appellant, the motion to set aside the verdict is granted, the motion for a direction of a verdict in favor of defendant Omaha is granted, the complaint dismissed and the action severed as to defendant Omaha. In this snow and ice sidewalk case, plaintiff seeks monetary damages for personal injuries received as a result of a fall on a patch of ice which he observed prior to stepping thereon. Plaintiff has failed to prove defendant guilty of any negligence proximately causing the injuries of which he complains (Bonfrisco v. Marlib Corp., 30 A D 2d 655, affd. 24 N Y 2d 817; Golub v. City of New York, 201 Misc. 866, affd. 282 App. Div. 666). Concur — -Stevens, P. J., Eager, McGivern and Steuer, JJ.